Case 7:20-cv-04857-VB Document 22 Filed 09/02/20 Page 1 of 2

 

| COCUMENT

 

 

J
UNITED STATES DISTRICT COURT “ELECTRONICALLY [yz
SOUTHERN DISTRICT OF NEW YORK BOC #: “MED
weneeeeeeee _ weneeee oo -2-=X DATE FILED: 7/2
JERONIMO VICTORIANO ESQUIVEL, SERS
individually and on behalf of others similarly
situated,
Plaintiff, :
Vv. : ORDER
LA GLADYS RESTAURANT INC.,, jointly and: 20 CV 4857 (VB)
severally doing business as Gladys Restaurant,
GLADYS BARSOLAS; ANTONIO AGUILAR;
and AYZA G. BARZOLA,
Defendants. :
enh et tA ym ee Oh a SH A EE OE x

On June 24, 2020, plaintiff Jeronimo Victoriano Esquivel commenced the instant action
against defendants La Gladys Restaurant Inc., Gladys Barsolas, Antonio Aguilar, and Ayza G.
Barzola. (Doc. #1).

On June 25, 2020, the Clerk of Court issued summonses as to defendants La Gladys
Restaurant Inc. and Antonio Aguilar. (Docs. ##7, 8). On July 24, 2020, the Clerk issued
summonses as to Gladys Barsolas and Ayza G. Barzola. (Docs. ##14, 17).

Also on July 24, 2020, plaintiff docketed a proof of service indicating service on
defendant La Gladys Restaurant Inc. on July 23, 2020. (Doc. #16). Accordingly, La Gladys
Restaurant Inc. had until August 13, 2020, to respond to the complaint. See Fed. R. Civ. P.

12(a) (AG).

On September 1, 2020, plaintiff docketed proofs of service indicating service on
defendants Antonio Aguilar, Gladys Barsolas, and Ayza G. Barzola on July 28, 2020. (Docs.
##19, 20,21). Accordingly, defendants Antonio Aguilar, Gladys Barsolas, and Ayza G. Barzola
had until August 18, 2020, to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)Q).

To date, defendants have neither appeared in this action nor answered, moved, or
otherwise responded to the complaint.
Case 7:20-cv-04857-VB Document 22 Filed 09/02/20 Page 2 of 2

Accordingly, provided that defendants remain in default, plaintiff is ORDERED to seek
certificates of default as to defendants by September 9, 2020, and thereafter to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendants by September 23, 2020. If plaintiff fails to satisfy either deadline, the Court may
dismiss the case without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: September 2, 2020
White Plains, NY
SO ORDERED:

Vay

Vincent L. Briccetti
United States District Judge

  
